Citation Nr: 0815652	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  01-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability 
to include degenerative disc disease.  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and P.W. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1975 to March 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2000 of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
reopening the claim of service connection for a back 
disability, on the basis that new and material evidence had 
not been presented.  

In October 2002, the Board determined that new and material 
evidence had been presented to reopen the claim of service 
connection, and remanded the claim to the RO for additional 
development.  In July 2003, the Board again remanded the 
claim to the RO for development.  

In a decision in February 2005, the Board denied the claim of 
service connection for a low back disability to include 
degenerative disc disease on the merits.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision, dated in July 2007, the Court set aside the Board's 
decision, and remanded the case back to the Board for 
readjudication consistent with the Court's decision.  


FINDING OF FACT

The current low back disability to include degenerative disc 
disease is unrelated to an injury, disease, or event, 
including a back injury in July 1976, during service.  




CONCLUSION OF LAW

A low back disability to include degenerative disc disease is 
not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The initial adjudication of the claim was in April 2000, 
which is prior to the enactment of the VCAA.  Nevertheless, 
the RO provided post-adjudicatory VCAA notice by letters, 
dated in June 2001 and in July 2003.  

The veteran was notified of the type of evidence to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during active service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during active service.  The 
veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which includes 
evidence in his possession, that pertained to the claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection, except for the 
provision for the degree of disability assignable).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in February 2004.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).



As for the omission in the VCAA notice of the degree of 
disability assignable, as the claim of service connection is 
denied, no disability rating can be awarded as a matter of 
law, and therefore there is no possibility of any prejudice 
to the veteran with respect to the limited content error in 
the VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
hearing before a local hearing officer at the RO in May 2001.  
The RO has obtained the service medical records, VA medical 
records, and records from the Social Security Administration.  
The veteran has not identified any additionally available 
evidence for consideration. 

VA has conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection.  38 U.S.C.A. § 5103A(d).  The 
veteran was afforded a VA examination in January 2003. 

In a letter, dated in March 2008, veteran's counsel argued in 
the alternative to granting the benefit that the case be 
remanded for another VA examination and medical opinion as 
the January 2003 VA examination was inadequate because the 
examiner failed to reconcile his opinion with evidence 
favorable to the claim, namely, the unusual appearance of the 
5th lumbar vertebra with the August 1987 orthopedic 
consultation finding that there was a pre-existing condition 
that contributed to the 1986 injury and the September 1987 
private hospital records.  

For reasons that will be addressed more fully in the analysis 
of the claim on the merits after the laying of a factual 
foundation, the Board determines that further clarification 
of the evidence is not required for a proper appellate 
decision and the Board will not request another VA 
examination and medical opinion.  38 C.F.R. § 19.9(a); 
Bowling v. Principi, 15 Vet. App. 1 (2001). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background 

The veteran asserts that the onset of his low back disability 
was at the time he injured his low back in July 1976 during 
service. 

The service medical records disclose that in July 1976 the 
veteran was seen the day after he had picked up some wheels 
and felt a snap in his back.  The pertinent finding was 
slight tenderness in the lumbosacral area without 
paravertebral spasm.  Two days later, the assessment was low 
back strain.  

The veteran next complained of back pain in October 1977 
without a history of direct trauma, although there was a note 
that he had had back strain about a year earlier.  Two days 
later, further evaluation was recommended to determine the 
etiology of the "chronic" back pain.  When he was seen 
within the next week, he complained of low back pain, but 
denied recent trauma.  There was a one-year history of 
burning low back pain after lifting heavy tires.  According 
to the veteran, the pain had gone away after one to two 
months, then he was pain free for six months, but the pain 
returned three months earlier without a precipitating cause.  
The examination of the low back was normal except for mild 
tenderness.  The impression was possible chronic low back 
abnormality, magnified currently for secondary gain. 

In November 1977, the veteran again complained of low back 
pain.  The examination of the back was within normal limits.  
The assessment was chronic lumbosacral strain.  Several days 
later, the veteran requested an orthopedic consultation for 
low back pain.  In the request for the consultation, the 
referring physician's assessment was questionable mechanical 
low back pain.  The physician noted the unusual appearance of 
the L5 with questionable sclerotic changes by X-ray.  On the 
subsequent orthopedic consultation in November 1977, history 
included the onset of back pain about a year previously after 
a lifting injury.  The physical examination was normal.  The 
consulting physician reported that he had reviewed the X-rays 
with another physician, and the consulting physician's 
impression was normal examination and normal X-rays.  

The veteran was again seen twice for complaints of low back 
pain later in November 1977 and once in December 1977.  When 
he was seen in November 1977, the physician noted that the 
veteran has apparently functional low back pain. 

In January 1978, on psychiatric evaluation, the examiner 
reported that the veteran was being evaluated for his many 
visits to sickbay for low back pain for which no organic 
etiology was found.  The examiner noted that on an orthopedic 
consultation there was no demonstrable physical disease.  In 
February 1978, the veteran was seen several times for 
complaints of low back pain, and on one occasion, the pain 
was attributed to unknown etiology.  In March 1978, there was 
reference to the report of X-ray in November 1977.  On 
separation examination in March 1978, the spine and 
musculoskeletal system were evaluated as normal.  There was 
no entry in the summary of defects and diagnoses.

After service VA records, covering the period from November 
1978 to March 1986, disclose that, in January 1982, the 
veteran was seen once for a complaint of neck, right 
shoulder, and back pain with onset after shoveling snow.  
There was muscle spasm of the paravertebrals.  The diagnosis 
was muscle strain.  Between November 1978 and up to January 
1982, the veteran was seen about eleven times for various 
complaints, but not once for a complaint of low back pain.  
After January 1982 and until March 1986, the veteran was seen 
about eight times for various complaints, but not once for a 
complaint of low back pain. 

Private hospital records disclose that January 1986 the 
veteran was hospitalized for evaluation of cervical and right 
shoulder pain due to a previous strain, headaches, and a 
brain tumor.  It was noted that the veteran was essentially 
well until November 1985, when he strained his neck and right 
arm at work.  

Private medical records disclose that in January 1987 a CT 
scan from S1 to L3 revealed no significant change of disc 
herniation or spinal stenosis, the only abnormality 
identified was a convexity to the disc margin at L5-S1.  

In April 1987, the veteran was evaluated for back pain with a 
history of developing mechanical back pain while at work on 
December 11, 1986.  It was reported that an MRI showed 
degenerative disc disease at L5-S1.

Records of Metropolitan Hospital show that in August and 
September 1987 the veteran was hospitalized with progressive 
low back pain and a diagnosis of sciatic neuritis.  He 
related an eight-month history of symptoms following an 
injury at work, where he was required to lift and throw brake 
drums from a conveyor belt to a bin.  X-rays of the 
lumbosacral spine revealed retrospondylolisthesis of the L5 
and S1.  An MRI revealed a protruding disc at the L5-S1 
level.

During the hospitalization, on an orthopedic consultation in 
August 1987, the veteran stated that he was entirely well 
until December 11, 1986, when his back "locked up" while 
working.  After a review of X-rays and an MRI, the 
impressions were:  status post on-the-job injury on December 
11, 1986; apparent post-traumatic exacerbation of the 
suspected pre-existing [condition] of the lumbosacral spine 
with retrospondylolisthesis of L5-S1 as well as degenerative 
facet athropathies; apparent herniated nucleus pulposus, L5-
S1, with right radiculopathy; spina bifida occulta S1, and 
apparent post-traumatic chronic pain syndrome.

In May 1988, a private physician stated that the veteran was 
physically incapacitated since his injury on December 11, 
1986.  Hospital records also disclose that, in July 1988, it 
was reported that the veteran had not worked in the past 16 
months due to the on-the-job injury causing back pain.

In his application for VA disability compensation, dated in 
1989, the veteran reported that he last worked and became to 
disabled to work on December 11, 1986.

VA records, covering the period from 1989 to 2003, show that 
the veteran was seen for chronic low back pain.  When he was 
seen in November 1997, the history included back pain from 
1977 (there was no mention of an injury in 1986).  



When the veteran was seen in April 1998, the history included 
a low back injury in 1977 with intermittent low back pain 
since, worsening over the years, but constant in the past 12 
years (there was no report of the back injury in 1986).  On 
each occasion, the impression was chronic low back pain.  
When he was seen in May 2003, the history included back pain 
since 1976.  

In December 1998, records of the Social Security 
Administration disclose that the veteran was award disability 
benefits for discogenic and degenerative back disease, 
beginning in January 1987.  On disability evaluation in June 
1998, the veteran complained of back pain for ten years, 
having injured his back with heavy lifting at work.  Other 
reports, both medical and occupational, dated in 1989 and 
1990, relate the veteran's back pain to the on-the-job injury 
in 1986, and document that he had not worked since the injury 
in 1986.  There is no record considered by the Social 
Security Administration, dated prior to November 1985. 

At a personal hearing in May 2001, the veteran described his 
in-service injury as follows.  He was unloading truck tires 
in July 1976 when he got a finger caught in a lug hole of a 
tire, and before the tire came off the tailgate he pulled 
back to avoid falling and felt his back snap and he began to 
have problems the next day.  The veteran testified that he 
continued to have back symptoms after service.

In a May 2001 statement, a fellow serviceman stated that he 
was present when the veteran was injured in 1976.  He stated 
that they were rolling tires off a truck when the veteran 
caught his finger on one of the openings on the rim, and that 
when he struggled to free himself he injured his back.  The 
fellow serviceman indicated that he did not see the veteran 
from early 1977 until 1978, after they both had been 
discharged from service, at which time the veteran had 
reportedly continued to go back and forth to doctors 
complaining of back pain.  

In a May 2001 letter, the veteran's spouse described the 
veteran's current back symptoms.



On VA examination in January 2003, the examiner reported that 
he had reviewed the service medical records, the August 1987 
orthopedic consultation note, and the 1987 records of the 
Metropolitan Hospital.  The examiner recounted the entries in 
the service medical records, beginning with the July 1976 
entry.  The examiner specifically referred to the November 
1977 entry, noting the assessment of questionable mechanical 
low back pain and the referral for an orthopedic 
consultation.  The examiner also referred to the orthopedic 
finding of a normal examination and normal X-rays.  The 
examiner also described in detail the post-service history 
and findings, beginning with the December 1986 injury.  The 
examiner noted that the veteran had not worked since the 
injury in 1986 and that he received Social Security 
disability benefits.  The assessment was chronic low back 
pain with MRI evidence of a bulge at L5-S1 with bilateral 
neural foraminal narrowing.  

The examiner commented that it appeared from the service 
record that the consensus of medical opinion was that the 
veteran had no organic pathology related to the July 1976 
injury, and that the medical opinion in service could not be 
medically overruled in view of the subsequent injury in 1986.  
The examiner then expressed the opinion that it was less 
likely than not that the current back disability was related 
to the July 1976 injury during service and that it was more 
probable than not that the current back pain was related to 
the injury in 1986.

In a letter, dated in January 2004, the veteran's sister 
stated that the family received a letter from the veteran in 
1976, telling them that he was receiving medical treatment 
for a back injury.

VA records, covering the period from 2005 to 2006, show that 
the veteran was seen for chronic low back pain.  

In a letter, dated in March 2008, the veteran's counsel 
argued that the service medical evidence established that the 
veteran's low back condition during service was chronic, and 
that the January 2003 VA examination was inadequate as the 


examiner failed to reconcile his opinion with evidence 
favorable to the claim, namely, the unusual appearance of the 
5th lumbar vertebra with the August 1987 orthopedic 
consultation finding that there was a pre-existing condition 
that contributed to the 1986 injury and September 1987 
private hospital records.  

Analysis 

Although the service medical records document a back injury 
in July 1976 and numerous subsequent complaints of low back 
pain during the period from October 1977 to March 1978, and 
use of the term "chronic" to describe the back symptoms, 
there were insufficient manifestations to identify any 
permanent low back disability or disease entity, as evidenced 
by the normal examination on the orthopedic consultation in 
November 1977 and on the separation physical examination in 
March 1978.  More over, unlike the characterization by the 
veteran that the low back condition during service was 
chronic, in its Memorandum Decision, the Court held that 
there was a plausible basis in the record for the Board's 
finding as to chronicity because there were "insufficient 
manifestations...evidenced by the normal examination on the 
orthopedic consultation in November 1977 and on the 
separation physical examination in 1978."  

Also, the unusual appearance of the L5 vertebra by X-ray 
referred to in November 1977 was not then or later associated 
with the veteran's complaints of low back pain.  Moreover two 
other physicians, including the physician who had conducted 
the orthopedic consultation, subsequently interpreted X-rays 
as normal. 

Where as here chronicity may be legitimately questioned, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b). After service, VA 
records, dating to 1978, show that a complaint of a low back 
pain was first documented in January 1982, when there was a 
single VA entry of pain in the neck, shoulder, and back after 
the veteran shoveled snow.  The next reference to back pain 
was five years later in 1987, after the veteran sustained a 
low back injury on the job in December 1986, resulting in the 
current back condition that includes degenerative disc 
disease.  

Between November 1978 and up to January 1982, the veteran was 
seen about eleven times by VA for various complaints, but not 
once for a complaint of low back pain.  After January 1982 
and until March 1986, the veteran was seen by VA about eight 
times for various complaints, but not once for a complaint of 
low back pain.

The periods without documented complaints of low back pain 
from 1978 to1982 and from 1982 to 1986 interrupts continuity, 
which opposes, rather than supports, continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

As for the veteran's statements in support of the claim and 
his testimony in which he states that he continued to have 
back symptoms after his injury in service, the veteran is 
competent to describe symptoms of back pain after service.  
Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony 
is competent evidence insofar as it relates to symptoms of an 
injury or illness.). 

The Board, as fact finder, is obligated to determine the 
probative value or weight of the lay evidence, namely, the 
veteran's statements and testimony, in deciding whether there 
is continuity of symptomatology.  

The evidence against continuity of symptomatology consists of 
VA medical records, covering the period from November 1978 
and up to January 1982 and after January 1982 and up to March 
1986, with about 19 entries, pertaining to various health 
complaints, but not one complaint of low back pain by the 
veteran.  

Also there are inconsistent statements by the veteran, which 
discount the credibility of his statements.  Records of the 
Social Security Administration disclose that the veteran was 
award disability benefits for discogenic and degenerative 
back disease, beginning in January 1987.  On disability 
evaluation in June 1998, the veteran complained of back pain 
for ten years, having injured his back with heavy lifting at 
work.  Other reports, both medical and occupational, dated in 
1989 and 1990, relate the veteran's back pain to the 
on-the-job injury in 1986.  All of which essentially traced 
the veteran's back disability to the on-the-job injury in 
1986, which clearly was based on the veteran's statements as 
well as the medical evidence.  VA records however show that 
the veteran complained of chronic low back pain in November 
1997 and in April 1998, with a history, dating to 1977, 
without mention of the injury in 1986.  The history as 
provided by the veteran implicitly associated the veteran's 
post-service low back pain to service, which is inconsistent 
with the statements he made in pursuing benefits from the 
Social Security Administration. 

In balancing the lay evidence, the veteran's statements and 
testimony, against the absence of contemporaneous medical 
evidence of continuity of symptomatology, and the 
inconsistent statements, the Board finds that the evidence 
against continuity, outweighs the veteran's statements and 
testimony of continuity. Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (absence of medical documentation 
may go to the credibility and weight of veteran's testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible). For these reasons, the 
preponderance of the evidence is against the claim of service 
connection for a low back disability to include degenerative 
disc disease on the basis of continuity of symptomatology 
under 38 C.F.R. § 3.303(b). 

In the absence of continuity of symptomatology, service 
connection for a low back disability, initial documented 
after service, may be established under 38 C.F.R. § 3.303(d). 

The favorable evidence consists of statements of a fellow 
serviceman, the veteran's spouse, and his sister, who are 
competent to describe that which they have personal knowledge 
of or personally observed to prove that the veteran had 
symptoms of an injury during service, or that the veteran 
exhibited symptoms after service.  The lay statements are not 
competent evidence to prove medical causation, that is, the 
relationship, if any, between the symptoms they personally 
observed and the veteran's current low back disability.  For 
this reason, the lay statements are excluded on the question 
of whether the observable symptoms are casually related to 
the veteran's current low back disability, first documented 
after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (Lay witness competency is not unlimited, and the fact 
that a lay witness may personally know the veteran and may 
have had the opportunity to observe him does not render the 
witness' testimony universally competent in proceeding to 
determine service connection; lay testimony is competent in 
proceeding to establish service connection only when it 
regards symptoms of the veteran's illness and lay testimony 
is not competent to prove the veteran had or was diagnosed 
with a particular illness.).

To the extent that the veteran himself relates his current 
low back disability to service, where as here the 
determinative issue involves a question of a medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).

Lay evidence however can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, degenerative disc disease of the low back is 
not a condition under case law, where lay observation has 
been found to be competent, and therefore the determination 
as to the presence of the disability is medical in nature, 
that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

On the determinative issue of medical causation, that is, the 
significance of the back complaints and findings in service 
in relation to the current back disability, competent medical 
evidence is required to support the claim, and VA obtained a 
medical examination and a medical opinion addressing the 
issue.  

After a comprehensive evaluation of the record, the examiner 
expressed the opinion that it was less likely than not that 
the current back disability was related to the July 1976 
injury during service and that it was more probable than not 
that the current back pain was related to the injury in 1986.  
This medical evidence is uncontroverted. 

The veteran argues that the VA examination was inadequate as 
the examiner failed to reconcile his opinion with evidence 
favorable to the claim, namely, the unusual appearance of the 
5th lumbar vertebra with the August 1987 orthopedic 
consultation finding that there was a pre-existing condition 
that contributed to the 1986 injury and the September 1987 
private hospital records.  

The Board disagrees with the characterization of the evidence 
as favorable.  The record shows that in November 1977 the 
veteran complained of low back pain.  In the request for an 
orthopedic consultation, the referring physician's assessment 
was questionable mechanical low back pain, and the physician 
noted the unusual appearance of the L5 with questionable 
sclerotic changes by X-ray.  On the subsequent orthopedic 
consultation in November 1977, the consulting physician 
reported that he had reviewed the X-rays with another 
physician, and the consulting physician's impression was 
normal examination and normal X-rays.  In other words, the 
initial impression of the unusual appearance of the L5 with 
questionable sclerotic changes by X-ray was not confirmed on 
the orthopedic examination.  More over, the consulting 
physician specifically reported that he had reviewed the X-
rays with another physician, which resulted in finding that 
the X-rays were normal.  At best, the initial impression of 
the unusual appearance of the L5 was inconclusive as to the 
presence of a back disability during service and the Board 
has already concluded that there were insufficient 
manifestations to identify any permanent low back disability 
or disease entity, as evidenced by the normal examination on 
the orthopedic consultation in November 1977 and on the 
separation physical examination in March 1978.   



As for the orthopedic consultation in August 1987, the 
physician's impression, in part, was an on-the-job injury in 
December 1986 and an apparent post-traumatic exacerbation of 
the suspected pre-existing [condition] of the lumbosacral 
spine with retrospondylolisthesis of L5-S1 as well as 
degenerative facet arthropathies.  The physician did not 
identify the "suspected pre-existing" condition in the 
history of the report and there is no statement of the 
physician that relates the "suspected pre-existing" 
condition to the veteran's complaints of low back pain during 
service, much less the initial impression of the unusual 
appearance of the L5.  To infer otherwise is pure conjecture 
in light of the evidence of record. 

As for the records of Metropolitan Hospital that show that in 
August and September 1987 the veteran was hospitalized with 
progressive low back pain and a diagnosis of sciatic neuritis 
and an eight-month history of symptoms following an injury at 
work.  The records do not relate the on-the-job injury in 
1986 to the veteran's complaints of low back pain during 
service. 

Finally, the VA examiner reported that he had reviewed the 
service medical records, the August 1987 orthopedic 
consultation note, and the 1987 records of the Metropolitan 
Hospital.  The examiner specifically referred to the November 
1977 entry, noting the assessment of questionable mechanical 
low back pain and the referral for an orthopedic 
consultation.  The examiner also referred to the orthopedic 
finding of a normal examination and normal X-rays.  The 
examiner also described in detail the post-service history 
and findings, beginning with the December 1986 injury.  The 
examiner commented that it appeared from the service record 
that the consensus of medical opinion, which would include 
the initial impression of the unusual appearance of the L5 
with questionable sclerotic changes by X-ray and the 
consulting physician's conclusion of a normal examination and 
normal X-rays.  Again, the initial impression of the unusual 
appearance of the L5 was inconclusive in the context of the 
remainder of the service medical records.




For these reasons, the Board rejects the argument that the VA 
examination was inadequate because the examiner failed to 
reconcile evidence favorable to the claim. And further 
clarification of the evidence is not required for a proper 
appellate decision.  38 C.F.R. § 19.9(a); Bowling v. 
Principi, 15 Vet. App. 1 (2001).

As the Board may consider only independent medical evidence 
to support its finding as to the questions involving a 
medical diagnosis or medical causation, which are not capable 
of lay observation, and as there is no favorable medical 
evidence to support the claim as articulated above, the 
preponderance of the evidence is against the claim of service 
connection for a low back disability to include degenerative 
disc disease, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disability to include 
degenerative disc disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


